This is an appeal from the determination of a deficiency in income tax for the jujar 1919 in the amount of $1,037.15.
*730BINDINGS OP PACT.
The taxpayer is an individual residing in Cleveland, Ohio, and was the owner of a leasehold on a certain building in Cleveland, known as the Heard Block, during the taxable year in question. Prior to March 1, 1918, and during the year 1895, the taxpayer acquired from the owner of the fee a lease to the above-mentioned property, and sublet the entire property, subject to taxes and insurance on his leasehold, so that for the years immediately prior to 1913 the net income from the property amounted to $8,959 annually.
The taxpayer claimed a deduction on his return for the taxable year in question in the amount of $5,000, which deduction was disallowed by the Commissioner.
The leasehold above mentioned had a fair market value on March 1,1913, of $48,454.88 and a life of 7 years and 1 month, and was subject to exhaustion at the rate of $6,840.69 per annum.
DECISION.
The deficiency should be computed in accordance with the foregoing findings of fact. Final determination will be settled on consent or on 15 days’ notice, under Eule 50.
Aeundell not participating.